Title: From George Washington to John Blair, 20 February 1758
From: Washington, George
To: Blair, John

 
To The President 
Honble Sir,Mount-Vernon, the 20th February, 1758.    
I set out for Williamsburgh the day after the date of my letter by Jenkins; but found I was unable to proceed, my fever and pain encreasing upon me to an high degree, and the Physicians assured me, that I might endanger my life in prosecuting the journey. In consequence of this advice, I returned back to this place again, and informed your Honor of the reason of my detention by the Post, whom I met with on the road, and who I have since understood, never lodged my letter in the Post-Office at Fredericksburgh; which is the cause of my writing this second one to the same purport. Whenever I shall be sufficiently able to attempt the journey again, I can not say: but shall delay no time after I am in a condition to perform it. I am your Honor’s &c.

G:W.

